Mr. Presiding Justice Gary on petition for rehearing. The petition says “ the court erroneously assumes that witnesses on the side of the appellant testified that the goods * * * were sold by the appellee to the Globe Steam Heating Company.” The original brief of the appellee says, speaking of witnesses for the appellant, “ swore to the purchase of goods by that firm,” and the abstract states some of the testimony thus: “ This (the note sued upon) is the renewal of a note that was given eight or nine months previous to this for a lot of goods that were ordered.” “ The former note was given to the agent as security for payment of goods received by the Globe Steam Heating Company.” M. J. Tierney & Co. “ had no transactions with the plaintiffs at any time.” , “ At the time of the giving of the note I knew what goods had been sold to the Globe Steam Heating Company. They were sold through Agent Huger (he was agent of the appellee). Huger did his talking with B. B. Maginn, the manager of the Globe Company.” Invoices “ were made out, Western Tube Company to Globe Steam Heating Company.” Without quoting more, I think the petition “ erroneously assumes ” the want of testimony on that subject; and therefore a peremptory instruction—-in effect—to disregard the testimony, was error. To present the question of error on instructions, the bill of exceptions need not contain all the evidence. Sidwell v. Lobly, 27 Ill. 438; Peoria P. & J. R. R. v. McIntyre, 39 Ill.; Gallagher v. Brandt, 52 Ill. 80. Enough to show the pertinency of the instruction is enough. 3 Ency. Pl. & Pr. 451; Penna. Co. v. Swan, 37 Ill. App. 83, and cases there cited. The slovenly document which the appellee thinks ought not to be considered a bill of exceptions, begins: “State oe Illinois 1 In the Superior Court of Cook Cook County, j ". County. Western Tube Company "] v. Michael J. Tierney, " Bill of exceptions. Michael C. McHonald. J Transcript of testimony taken on the trial of above entitled cause, before the Honorable Henry V. Freeman, one of the presiding judges of the Superior Court of Cook County, begun Hecember 17, 1895, ending January 6, 1896.” Then is entered what appears to be the complete history of a very tumultuous trial, and ends with: “ Inasmuch as the matters and things herein contained do not fully appear of record, the defendant tenders this his bill of exceptions, and prays that the same may be signed and sealed by the judge of this court, pursuant to the statute in such case made; which is done accordingly this 11th day of February, 1896. Henry Y. Freeman, [Seal.] Judge of the Superior Court of Cook County.” We must regard that document as a bill of exceptions. It was so understood by all. Close criticism is not to be encouraged. Daube v. Tennison, 154 Ill. 210; Ames & Frost v. Stachurski, 44 Ill. App. 310; 145 Ill. 192. The petition for a rehearing is denied.